DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 1-15 and 20 drawn an operation system/external force detecting system.
Group II: claim 16 drawn to a surgical system.
Group III: claim17 drawn to a control device.
Group IV: claim18 drawn to a distortion generating body.
Group V: claim 19 drawn to a surgical instrument
The group of inventions listed above do not relate a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack of same or corresponding special technical features for the following reasons:
Groups I, II, and V lack unity of invention because even though the inventions of these groups require the shared technical feature of “an arm with links, an end effector, a first distortion detecting unit, and a second distortion detecting unit”, these technical features are not special technical features as they do not make a contribution over the prior art in view of Blumenkranz US20090157092A1, herein “Blumenkranz”. Blumenkranz discloses arm 310 (Fig. 5A) with links 321 (Fig. 5A), and end effector 320 ([0063], Fig. 5A), a first distortion detecting unit (force sensing elements [0071], and a second distortion detecting unit 304 (Fig. 5A).
Group I, II and III lack unity of invention because even though the inventions of these groups require the shared technical feature of “a processing unit”, these technical features are not 340 ([0071], Fig. 5E).
Group III and V lack unity of invention because the groups do not share the same or corresponding technical feature. Group III requires processing unit whereas Group IV requires an arm with link(s), an end effector, a first distortion detecting unit, a second distortion detecting unit, and a transmitting unit.
Group I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group I requires an arm with link(s), an end effector, a first distortion detecting unit, a second distortion detecting unit, and a processing unit, whereas Group IV requires structure body formed as a blade of a forceps, a distortion generating unit.
Group II and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group II requires a master device, a slave device, an arm with link(s), an end effector, a first distortion detecting unit, a second distortion detecting unit, a processing unit, and an output unit whereas Group IV requires structure body formed as a blade of a forceps, a distortion generating unit.
Group III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group III requires processing unit whereas Group IV requires structure body formed as a blade of a forceps, a distortion generating unit.
Group V and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group V requires an arm with link(s), an end effector, a first distortion detecting unit, a second distortion detecting unit, and a transmitting unit whereas Group IV requires structure body formed as a blade of a forceps, a distortion generating unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771